Citation Nr: 1540175	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial fibrillation, due to herbicide exposure and/or secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967 and from January 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

The Veteran claims entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or secondary to a service-connected diabetes mellitus, type II.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this regard, service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Moreover, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Finally, and of particular importance in this case, the law provides that if a veteran was exposed to an herbicide agent during active military service in the Republic of Vietnam, certain diseases, to include ischemic heart disease shall be service connected, even though there is no record of such disease during service.  Id.

The Veteran served on active duty in the Republic of Vietnam during the Vietnam War.  Hence, he is presumed to have been exposed during such service to an herbicide agent.

A review of the Veteran's service medical records reveals no complaints, findings or diagnosis of a heart disorder.  Stress tests in January 1991 were negative.  The appellant's service records do note a history of treatment for hypertension and that he was using Lipitor to control his cholesterol level.   

In October 2009, the Veteran underwent a VA examination.  The VA examiner diagnosed "atrial fibrillation" and opined that it was a complication of his diabetes mellitus, type II, "because the onset of the [heart] condition [was] deemed to be a complication of diabetes in relation to the diabetes onset."  In December 2012, however, a VA examiner opined that it was less likely than not that atrial fibrillation was due to diabetes mellitus.  

Significantly, the October 2009 VA examiner also diagnosed diastolic congestive heart failure.  Further, at the December 2012 VA examination the appellant was again diagnosed with congestive heart failure.  Given that coronary artery disease is the most common cause for congestive heart failure, http://www.mayoclinic.org/diseases-conditions/heart-failure/basics/causes/con-20029801, given that coronary artery disease is ischemic heart disease, and given that ischemic heart disease is a presumptive disorder under 38 C.F.R. §§ 3.307 and 3.309; the Board finds that further development is in order to address the unexamined question whether, in this case, the appellant's congestive heart failure is due to coronary artery disease.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim on appeal, including medical records from any VA and non-VA healthcare providers who have treated him for any heart disorder, but particularly any form of ischemic heart disease.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain any available updated VA treatment records.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence by the RO must be documented in the electronic records.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, it must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.    

2.  Thereafter, the RO must schedule the Veteran for an examination with a board certified cardiologist.  Following the examination the cardiologist must opine whether it is at least as likely as not that the Veteran suffers from any form of ischemic heart disease.  The cardiologist must specifically address whether the Veteran's repeatedly diagnosed congestive heart failure is due to ischemic heart disease.  If not, the cardiologist must identify the cause of the appellant's congestive heart failure.  The reviewing cardiologist is to be provided access to the claims folder, the Veterans Benefits Management System (VBMS) and Virtual VA files.  The cardiologist must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed. 

The examining cardiologist must provide a complete rationale for any and all conclusions reached.  If the cardiologist cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the cardiologist shall explain whether the inability to provide a definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

The cardiologist is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the cardiologist's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 
 
3.  The Veteran is to be advised that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  After completing the above action and any other development as may be indicated by the record, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




